           Case 2:18-cv-00472-RFB-CWH Document 18 Filed 02/25/19 Page 1 of 2



1     RICHARD A. HARRIS, ESQ.
      Nevada State Bar No. 505
2     JOSHUA R. HARRIS, ESQ.
3
      Nevada State Bar No. 9580
      RICHARD HARRIS LAW FIRM
4     801 S FOURTH ST.
      LAS VEGAS NV 89101
5     Ph: (702) 444-4392
6     Fax: (702) 444-4455
      Email: josh@richardharrislaw.com
7     Attorney for Plaintiff
8

9                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10

11
        SUZI L. HANSON GUERRA,                              Case No 2:18-cv-00472-RFB-CWH
12
                                    Plaintiff,
13                                                             SECOND STIPULATION FOR
        vs.                                                   EXTENSION OF TIME TO FILE
14
                                                                 MOTION FOR REMAND
15      Commissioner Of Social Security
        Administration,
16

17
                                   Defendant.

18

19            Comes now Plaintiff, by and through her attorney, JOSHUA R. HARRIS, ESQ., and

20   requests a THIRTY (30) calendar day extension of time, to file the MOTION TO FOR

21   REMAND, up to and including March 27, 2019.
22            Plaintiff’s current deadline to file the MOTION FOR REMAND is February 25, 2019.
23            The Appellate Attorney Writer has a telephonic hearing in another case and 8 other briefs
24   due this week and needs additional time to brief the case.
25            Via email on February 25, 2019, opposing counsel expressed no objection to the
26    extension.
27

28
             Case 2:18-cv-00472-RFB-CWH Document 18 Filed 02/25/19 Page 2 of 2



1
             It is therefore respectfully requested that Plaintiff be granted a THIRTY (30) calendar
2
     day extension of time to file the MOTION FOR REMAND up to and including March 27,
3
     2019.
4
       DATED this 25th day of February, 2019.            DATED this 25th day of February , 2019.
5
        /s/   Joshua R. Harris                           /s/   Carol Sue Clark
6      JOSHUA HARRIS, ESQ.                               Carol Sue Clark
7      Nevada State Bar No. 9580                         Social Security Administration
       Richard Harris Law Firm                           160 Spear St., Ste. 800
8      801 S Fourth St.                                  San Francisco, CA 94105
       Las Vegas NV 89101                                415-977-8975
9      Ph: (702) 444-4392                                Email: carol.s.clark@ssa.gov
10     Fax: (702) 444-4455                               Attorney for Defendant
       Email: josh@richardharrislaw.com
11     Attorney for Plaintiff
12

13

14

15                                                      IT IS SO ORDERED:

16

17
                                                        ____________________________________
18                                                      UNITED STATES MAGISTRATE JUDGE
                                                                February 26, 2019
19                                                      DATED: ________________________
20

21

22

23

24

25

26

27

28
